 



EXHIBIT 10.46

     STOCK PURCHASE AGREEMENT, dated as of March 15, 2005, between WWC HOLDING
CO., INC., a Delaware corporation (“Buyer”), and BRADLEY J. HORWITZ (“Seller”).

W I T N E S S E T H:

     WHEREAS, Seller owns 143 shares, representing 2.02% of the issued and
outstanding shares of common stock, $.01 par value per share (the “Shares”), of
Western Wireless International Holding Corporation (formerly known as Western
Wireless International Corporation), a Delaware Corporation (the “Company”), and
Buyer owns the balance of the outstanding shares of capital stock of the
Company; and

     WHEREAS, Buyer, Seller, the Company and Western Wireless Corporation
(“WWC”), which owns all of the issued and outstanding capital stock of Buyer,
have previously entered into a Subscription and Put and Call Agreement with
respect to Shares of Common Stock of the Company, dated January 1, 1996, as
amended (the “Horwitz Agreement”);

     WHEREAS, pursuant to the Horwitz Agreement, on January 31, 2005 Horwitz
exercised his right to require Buyer to exchange all of the Shares for that
number of shares of common stock of WWC having a value equal to the Fair Market
Value (as defined below) of the Shares on January 31, 2005;

     WHEREAS, the Horwitz Agreement defines “Fair Market Value” as the value
which would be agreed upon in an arm’s-length transaction between an informed
and willing buyer and an informed and willing seller of the Shares, neither of
which is under any obligation or compulsion to buy or sell the Shares, and the
Horwitz Agreement provides that, in valuing the Shares, the Board of Directors
of Buyer shall not take into account the fact that (i) the Shares represent a
non-controlling minority interest in the Company and (ii) the Shares may not be
publicly offered and traded without registration under the Securities Act of
1933, as amended, and applicable stock securities laws;

     WHEREAS, the boards of directors of Buyer and WWC, based on an analysis
made by John W. Stanton, have agreed that the Fair Market Value of the Shares on
January 31, 2005 was $29,883,838.38 and such determination has been agreed to by
Seller;

     WHEREAS, the boards of directors of Buyer and of WWC have agreed that,
notwithstanding the provisions of the Horwitz Agreement that specified that the
Shares be exchanged for shares of common stock of WWC, it is fair to, advisable
and in the best interests of Buyer and WWC and the shareholders of WWC for Buyer
and WWC to authorize their proper officers to exchange the Shares owned by
Seller for an amount of cash equal to the Fair Market Value of the Shares and
Seller has agreed to accept cash equal to the Fair Market Value of the Shares in
lieu of shares of common stock of WWC;

     WHEREAS, Seller, who is President and a director of the Company, and Buyer,
which already owns 97.98% of the common stock of the Company, are each fully

 



--------------------------------------------------------------------------------



 



familiar with the financial condition, business and prospects of the Company and
WWC; and

     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Shares, upon the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants,
conditions and promises hereinafter set forth, the parties hereby agree as
follows:

ARTICLE 1
DEFINITIONS

     Section 1.1. Definitions.

     For purposes of this Agreement, the following terms have the meanings set
forth below:

     “Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with that Person. For the purposes of
this definition, “control” (including the terms “controlling” and “controlled”)
means the power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of securities or partnership or other
ownership interests, by contract or otherwise.

     “Encumbrance” means any pledge, mortgage, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest, shareholder agreement, proxy or other similar arrangement or
agreement, preemptive right, right of first refusal, right of first offer, right
of consent, put right, option, warrant, subscription, call, commitment, default
or similar right or right of third party or other adverse claim or restriction
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement).

     “Governmental Body” means any governmental or quasi-governmental authority,
whether administrative, executive, judicial, legislative or other, or any
combination thereof, including any federal, state, territorial, county,
municipal or other government or governmental or quasi-governmental agency,
arbitrator, authority, board, body, branch, bureau, or comparable agency or
entity, commission, corporation, court, department, instrumentality, mediator,
panel, system or other political unit or subdivision or other entity of any of
the foregoing, whether domestic or foreign.

     “Laws” means statutes, laws, regulations, rules and administrative orders
of any Governmental Body.

     “Person” means an individual, corporation, partnership, limited liability
company, trust, unincorporated organization or other entity, or a Governmental
Body.

     “Shares” has the meaning set forth in the first “WHEREAS” paragraph of the
preamble to this Agreement.

2



--------------------------------------------------------------------------------



 



     “Transactions” means the transactions between Buyer and Seller contemplated
by this Agreement.

ARTICLE 2
PURCHASE AND SALE

     Section 2.1. Purchase and Sale.

     Concurrently with the execution and delivery of this Agreement and upon the
terms and conditions provided herein, Seller hereby sells, transfers, conveys
and delivers to Buyer, and Buyer hereby purchases and accepts from Seller, good,
valid and marketable right, title and interest to the Shares, free and clear of
any Encumbrances.

     Section 2.2. Purchase Price.

     Concurrently with the execution and delivery of this Agreement and upon the
terms and conditions provided herein, in full consideration for the sale and
transfer of the Shares by Seller to Buyer, Buyer shall pay to Seller as the full
purchase price for the Shares, $29,883,838.38 by wire transfer of immediately
available funds to Seller’s bank account previously designated by Seller to
Buyer.

ARTICLE 3
CLOSING AND PAYMENT

     Section 3.1. Closing.

     The closing will take place at the offices of the Company at 10:00 a.m.
(local time) on the date hereof concurrently with the execution of this
Agreement, and at such closing the following actions shall occur, all of which
shall be deemed to occur simultaneously.



  (a)   Seller shall deliver to Buyer:



  (i)   the share certificate(s) representing all the Shares; and



  (ii)   stock power(s) duly executed in blank by Seller in respect of the
Shares;



  (b)   Seller shall pay to Buyer the amount set forth in Section 2.2 in the
manner set forth therein.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller hereby represents and warrants to Buyer, which representations and
warranties shall survive the execution of this Agreement and the consummation of
the Transactions, as follows:

3



--------------------------------------------------------------------------------



 



     Section 4.1. Authorization; No Breach.

     Seller has the capacity to execute and deliver this Agreement and to
consummate the Transactions. This Agreement has been duly executed and delivered
by Seller and constitutes a valid and binding obligation of Seller enforceable
against Seller in accordance with its terms. The execution and delivery by
Seller of this Agreement and the consummation of the Transactions will not
(i) violate any provision of any Law applicable to Seller, (ii) violate any
order, judgment or decree applicable to Seller, or (iii) violate, conflict with,
result in a breach of any provision of, or constitute a default (or an event
that, with notice or lapse of time or both, would constitute a default) under
any agreement to which Seller is bound.

     Section 4.2. Ownership of the Shares.

     Seller is the registered legal and beneficial owner of good and valid title
to the Shares free and clear of any Encumbrances. The Shares constitute the
entirety of Seller’s equity interest in the Company and Seller holds no
derivative securities or other rights for any equity interest in the Company
except for any interest of Seller in the Company’s 1998 Stock Appreciation Plan.
Upon payment of the purchase price therefor as provided in Section 2.2 of this
Agreement, Buyer will acquire from Seller good and valid title to the Shares,
free and clear of any Encumbrances.

     Section 4.3. Third Party Consents; Governmental Consents.

     No consent or approval of any Person is required to be obtained, and no
consent, license, approval, waiver, expiration of waiting period or
authorization of, or registration or declaration or filing with, any
Governmental Body is required to be obtained or made, by Seller in connection
with the execution, delivery and performance of this Agreement and the
consummation of the Transactions.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer hereby represents and warrants to Seller, which representations and
warranties shall survive the execution of this Agreement and the consummation of
the Transactions, as follows:

     Section 5.1. Organization and Authority of Buyer.

     Buyer is a corporation, duly organized, validly existing and in good
standing as a corporation under the laws of its jurisdiction of organization
with the power and authority to enter into this Agreement and to perform its
obligations hereunder.

     Section 5.2. Authorization; No Breach.

     Buyer has the requisite corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance of this Agreement and the consummation of the
Transactions have been

4



--------------------------------------------------------------------------------



 



duly authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and constitutes a valid
and binding obligation of Buyer enforceable against Buyer in accordance with its
terms. The execution and delivery by Buyer of this Agreement and the
consummation of the Transactions will not (i) conflict with the certificate of
incorporation or bylaws of Buyer, (ii) violate any provision of any Law
applicable to Buyer, (iii) violate any order, judgment or decree applicable to
Buyer or (iv) violate, conflict with, result in a breach of any provision of, or
constitute a default (or an event that, with notice or lapse of time or both,
would constitute a default) under, any material agreement to which Buyer is
bound.

     Section 5.3. Third Party Consents; Governmental Consents.

     No consent or approval of any Person is required to be obtained, and no
consent, license, approval, waiver, expiration of waiting period or
authorization of, or registration or declaration or filing with, any
Governmental Body is required to be obtained or made, by Buyer, in connection
with the execution, delivery and performance of this Agreement and the
consummation of the Transactions except for such consents and approvals of
Persons that have been obtained.

ARTICLE 6
MISCELLANEOUS

     Section 6.1. Governing Law.

     THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF WASHINGTON, WITHOUT GIVING EFFECT TO ANY
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

     Section 6.2. Further Assurances

     Each of the parties hereby agrees to execute such agreements and documents
and take such other further actions as may be reasonably required or desirable
to carry out the provisions of this Agreement and the Transactions, including
executing such documents and taking such further actions as may be reasonably
required to give Buyer the full benefit of the share transfer under this
Agreement.

     Section 6.3. Notices.

     All notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
received if delivered by hand, facsimile transmission, reputable overnight
courier service or registered or certified mail:

5



--------------------------------------------------------------------------------



 



                                        If to Seller at:

     

  Mr. Bradley J. Horwitz

  c/o Western Wireless Corporation

  3650 131st Avenue S.E.

  Bellevue, Washington 98006

  Phone:

  Facsimile:

                                        If to Buyer to:

     

  WWC Holding Co., Inc.

  c/o Western Wireless Corporation

  3650 131st Avenue, S.E.

  Bellevue, Washington 98006

  Phone: 425-586-8700

  Facsimile:
 
   

  Attention: President

                                        with in either case a copy (that shall
not constitute notice) to:

     

  Friedman Kaplan, Seiler & Adelman LLP

  1633 Broadway

  New York, NY 10019-6708

  Facsimile: 212-833-1250

  Attention: Barry A. Adelman, Esq.

     Such names and addresses may be changed by such notice.

     Section 6.4. Entire Agreement.

     This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein, and supersedes and cancels all
prior agreements, negotiations, correspondences, undertakings and communications
of the parties, oral or written, regarding such subject matter.

     Section 6.5. Amendments.

     This Agreement may be amended only by a written instrument executed by
Buyer and Seller or their respective successors or permitted assigns.

6



--------------------------------------------------------------------------------



 



     Section 6.6. Parties in Interest; Assignment.

     This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any Person not a party
to this Agreement any rights or remedies under or by reason of this Agreement.
No party to this Agreement may assign or delegate all or any portion of its
rights, obligations or liabilities under this Agreement without the prior
written consent of the other party to this Agreement.

     Section 6.7. Severability; Enforcement.

     Whenever possible, each provision of this Agreement will be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable
under any applicable law or rule in any jurisdiction, such provision will be
ineffective only to the extent of such invalidity, illegality or
unenforceability in such jurisdiction, without invalidating the remainder of
this Agreement in such jurisdiction or any provision hereof in any other
jurisdiction.

     Section 6.8. Waiver.

     No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege. No
waiver of any breach of or noncompliance with this Agreement shall be held to be
a waiver of any other or subsequent breach or noncompliance.

     Section 6.9. Specific Performance.

     Each of the Buyer and Seller, in addition to being entitled to exercise all
of its rights provided herein or provided by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
Each of the Buyer and the Seller agrees that monetary damages would not be
adequate compensation for any loss incurred by it by reason of a breach by any
other party hereto of the provisions of this Agreement and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

     Section 6.10. Counterparts.

     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when executed
and delivered shall constitute an original, and all such counterparts together
constituting but one and the same instrument.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

         

  WWC HOLDING CO., INC.  

  By:    

       

      Name: Jeffrey A. Christianson

      Title: Sr. Vice President and Director
 
       
 
       

       

      Bradley J. Horwitz

8



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT

dated as of March 15, 2005

between

WWC HOLDING CO., INC.

and

BRADLEY J. HORWITZ

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    2  
 
       
Section 1.1. Definitions.
    2  
 
       
ARTICLE 2 PURCHASE AND SALE
    3  
 
       
Section 2.1. Purchase and Sale.
    3  
Section 2.2. Purchase Price.
    3  
 
       
ARTICLE 3 CLOSING AND PAYMENT
    3  
 
       
Section 3.1. Closing.
    3    
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
    3  
 
       
Section 4.1. Authorization; No Breach.
    4  
Section 4.2. Ownership of the Shares.
    4  
Section 4.3. Third Party Consents; Governmental Consents.
    4    
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER
    4  
 
       
Section 5.1. Organization and Authority of Buyer.
    4  
Section 5.2. Authorization; No Breach.
    4  
Section 5.3. Third Party Consents; Governmental Consents.
    5    
ARTICLE 6 MISCELLANEOUS
    5  
 
       
Section 6.1. Governing Law.
    5  
Section 6.2. Further Assurances
    5  
Section 6.3. Notices.
    5  
Section 6.4. Entire Agreement.
    6  
Section 6.5. Amendments.
    6  
Section 6.6. Parties in Interest; Assignment.
    7  
Section 6.7. Severability; Enforcement.
    7  
Section 6.8. Waiver.
    7  
Section 6.9. Specific Performance.
    7  
Section 6.10. Counterparts.
    7  

-i-